Exhibit 10.16








 
Exhibit 10.16 - 1

--------------------------------------------------------------------------------

 

EXPLORATION CONTRACT WITH AN OPTION TO BUY


In the City of Hermosillo, State of Sonora, Mexico, on the twenty-fifth day of
September 2007, for one part the company, ATZEK MINERAL SA DE CV., represented
by FABIO MONTANARI as its Sole Administrator hereinafter referred to as the
INVESTOR and for the other part, Mr. LUIS ENRIQUE FIERROS HERNANDEZ, Mrs.
ROSSINA HERNANDEZ BALDENEBRO, Mr. LUIGI MEGLIOLI and Mr. DAGOBERTO GOMEZ Y
HOYUELA, hereinafter referred to as LINCENSEES, agree to abide by this document,
the first to perform the exploration of the LINCENSEES’ mining lands and its
eventual purchase according to the terms and figures established in the clauses
of this contract, and the LICENSEES promise to sell to the INVESTOR, the mining
concessions mentioned in the following statements:


STATEMENTS


The INVESTOR states that it is a mercantile company legally organized, as it is
established on Deed number 2506 of Book 1 of Mercantile Companies, granted
before Salomon Griego Garcia, Attorney at Law, Notary Public Number 1 of the
State of Sonora, and according to its corporative object it is a mining company,
that will be dedicated to exploring and exploiting mining basins, as well as to
Benefit from these, among other things.


Mr. Luis Enrique Fierros Hernandez states to be Mexican by birth, single, Forty
Eight years old, miner, with address at No. 103, Lopez del Castillo Street,
Colonia Olivares, City of Hermosillo, State of Sonora, Mexico, and fully capable
and apt to hire and to commit, and being one of the mining basins LICENSEES’
mentioned further ahead.


Mrs. Rossina Hernandez Baldenebro states to be widow, housewife, with address at
No. 103, Lopez del Castillo Street, Colonia Olivares, City of Hermosillo, State
of Sonora, Mexico, being legal heir to all properties and rights of her late
husband Mr. José Ramon Anguiano. She also declares to be fully capable and apt
to hire and to commit, and being one of the mining basins LICENSEES’ mentioned
herein.
 
 
Exhibit 10.16 - 2

--------------------------------------------------------------------------------

 


Mr. Luigi Meglioli states to be Italian by birth and Mexican, with Date of Birth
on February 3rd, 1946, with address at No. 9799 Paseo de los Heroes Avenue, City
of Tijuana, Baja California, Mexico, with Mexican Passport No. F5930562, being
one of the mining basins LICENSEES’ mentioned herein and to be fully capable and
apt to hire and to commit.


Mr. Dagoberto Gomez y Hoyuela states to be Mexican by birth, of occupation
geological engineer and mining exploration, 67 years old, with address at No.
twelve, Alameda Street, Colonia Villa Satelite, City of Hermosillo, State of
Sonora, Mexico, and being one of the mining basins LICENSEES’ mentioned further
ahead and fully capable and apt to hire and to commit.


The LICENSEES also state to be holders of the following mining basins
(hereinafter MINING CONCESSION) registered in the Mining Public Registry and to
be holding and current with all payments and mining duties:


“Real de Cananea” with 181.5 hectares, title number 222691 registered to
Dagoberto Gomez y Hoyuela (34%), José Ramon Anguiano (deceased) (33%) and Luis
Enrique Fierros Hernandez (33%);


“Real de Cananea I” with 200 hectares, title number 224946 registered to José
Ramon Anguiano (deceased) (50%) and Dagoberto Gomez y Hoyuela (50%);


“El Fenix” with 648, 5000 hectares, title number 082/30504 registered to Luigi
Meglioli (50%) and Luis Enrique Fierros Hernandez (50%).


With the existing interest by the INVESTOR in obtaining exclusive rights from
the LINCENSEES to explore MINING LINCENSE, with the option to exclusively
purchase it, the INVESTOR and the LICENSEES agree to celebrate this Contract,
subject to the following articles.


 
Exhibit 10.16 - 3

--------------------------------------------------------------------------------

 




1.     ACKNOWLEDGEMENTS AND GUARANTEES


1.1 The LICENSEES acknowledge and guarantee to the INVESTOR that:


a)                      They have the exclusive right to celebrate and carry on
this Contract, which abides them and is executable according with its terms.
b)                      They have the proper title and it is negotiable as a
whole MINING CONCESSION, and that they are free from encumbrances, mortgages,
attachments or impositions providing proof that whole MINING PROPERTY is current
in all legal and taxing aspects.


c)                      There is no claim or law suits, for any commitment
regarding the MINING CONCESSIONS title; nor, knowingly, any base for such
claims.


d)                      There are no other agreements or related options to
explore or exploit the MINING CONCESSION


e)                      To their knowledge, information and belief there are no
pending legal actions nor to be initiated, nor lawsuits, claims or disputes
relating the MINING CONCESSION or that could affect its possession.


d)                      The MINING LINCENSE has not been explored nor exploited
with mechanical equipment that could have caused environmental damage or could
potentially cause environmental damage in the future, such as draining acid
rocks.  In order to have proof of this matter, within what is lawful, an
environmental minute will be done with a representative of the Secretary of
Environment and Natural Resources (hereinafter SEMARNAT) and the other parties.


1.2            The acknowledgements and guarantees established in the previous
clause 1.1 have been weighed by the parties as conditions for this Contract and
will be valid for the whole term and after the purchase of the MINING CONCESSION
by the INVESTOR, therefore each party agrees to compensate and free the other
party from loss, harm, cost or legal action that can result from one of the
previous acknowledgements and guarantees not being true:


 
Exhibit 10.16 - 4

--------------------------------------------------------------------------------

 


2.      TERM


The valid term of this Contract will begin as of March 19th, 2007 according to
previous agreement. Having understood that exploration could start in the month
of September, 2007 and will subsist for five years until the completion of the
Mining concession exploration and with total payment agreed to the LICENSEES in
this contract is finished, as well as to what is established in article
NINETEENTH.




3.      EVALUATION AND EXPLORATION


The LICENSEES grant to the INVESTOR the exclusive possession of the MINING
CONCESSION for the term of this contract, authorize this to execute all the
mining rights belonging to the LICENSEES, which includes the exclusive right to
evaluate the MINING CONCESSION and conduct all exploration operations, as well
as, any other task related to this activity, according to the method, form and
extent the INVESTOR deems to its sole criteria.




4.      EXPLORATORY ACTIVITIES:


4.1           In this act the LICENSEES deliver to the INVESTOR all the
geological, administrative and legal information that they have regarding the
MINING CONCESSION object of this Contract.


 
Exhibit 10.16 - 5

--------------------------------------------------------------------------------

 

4.2 During the term of this Contract the INVESTOR, its dependents and
representatives will have the right to conduct in the MINING CONCESSION all the
exploratory activities that the LICENSEES have the right to conduct according to
the Mexican Mining Code.


4.3 The LICENSEES authorize the INVESTOR to perform topographic, geological, and
geophysical studies, drilling, trenches and wells or any other type of related
mining exploration tasks at the MINING CONCESSION.  The INVESTOR can extract,
analyze and process samples, geochemical as well as metallurgical, including
industrial size, send them to labs or research centres and send samples in the
necessary volume for testing by prospect buyers.


4.4 The INVESTOR, its representatives, agents or its own workers or from its
contractors will have the right to access the MINING CONCESSION without any
limitation and can enter all machines, tools, and equipments that they deem
necessary or convenient.  At the end of this Contract, for any cause, the
INVESTOR can within the following one hundred and twenty (120) days running from
the date finishing this Contract, withdraw at his own expense such machinery,
tools, and equipments.


4.5 The LINCENSEES or its representatives will have the right to access the
MINING CONCESSION at all times to perform exploration works. The INVESTOR will
not be held responsible for any damage or harm that can occur to the LICENSEES
or its representatives during their visits or their work at the MINING
CONCESSION, except those caused by fault negligence of the INVESTOR or its
representatives or employees.


5    RESPONSIBILITY


5.1 The INVESTOR will be responsible for hiring the necessary personnel for
fulfilling its contractual commitment and must, regarding these personnel,
provide and strictly follow all current legal provisions regarding labour law.
 
 
Exhibit 10.16 - 6

--------------------------------------------------------------------------------

 


5.2 The INVESTOR is obligated to acquire a Civil Liability Insurance policy; in
order to be covered by events occurred as consequence of the activities
performed by the INVESTOR in the MINING CONCESSION.


5.3 The INVESTOR is obligated to keep the LICENSEES free of all responsibility,
harm or damage as a result of sentences or labour, civil, commercial or criminal
claims formulated by third parties resulting from the activity conducted by the
INVESTOR in fulfilling this Contract, as well as harm caused to third parties,
their personnel and/or subcontractors and those caused to the environment.  In
any of the above mentioned scenarios, the INVESTOR must satisfy the costs
implied by repairing damages caused and pay legal defense fees in trial by the
LICENSEES.




6    SIXTH:


6.1 In case that the option agreement is not executed, the INVESTOR is required
to provide to the LICENSEES all the documents, maps, sections, trial results and
reports regarding deposits or evidence of minerals discovered during the
evaluation and exploration of the MINING CONCESSION.


6.2 The INVESTOR agrees to present to the LICENSEES a quarterly report
containing technical data and detailed expenses.  Such report will be presented
within the following thirty (30) days after the end of each
quarter.  Furthermore, the INVESTOR will present to the LICENSEES a complete
annual report containing all technical data and detailed expenses mentioned in
this paragraph.


6.3 The LINCENSEES agree to complete confidentiality about all of the
exploration data and not to acknowledge anything, present documentation or any
other act, or errand, of any nature, related to the MINING CONCESSION, before
the General Director of Mines of the Mexican Republic, nor before other
organizations, except those that are necessary to abide with what is established
in clause 6.4, without prior consent from the INVESTOR.  Its breach will be
cause to rescind this Contract, upon decision of the INVESTOR, being the
LICENSEES, responsible for damages and losses to the INVESTOR as a result of the
same.
 
 
Exhibit 10.16 - 7

--------------------------------------------------------------------------------

 


6.4 The LICENSEES can conduct audits on the exploration tasks and other mining
activities the INVESTOR performs on the MINING CONCESSSION, with its own
auditors, or those that the LINCENSEES assign.


6.5 The INVESTOR will handle all the necessary paper work related to, in case it
is necessary, register before the Mines Director of the Mexican Republic the
acknowledgement of findings conducted in the area covered by the MINING
CONCESSION and any other mining right, which are registered under the LICENSEES
names.


6.6 The acknowledgements and other mining rights registered under the LICENSEES
names as a result of exploratory work performed by the INVESTOR within the
MINING CONCESSION will be automatically integrated to the same and subject,
therefore, to the Purchase Option and all de other provisions of this Contract.


6.7 Except that the Mining Agency of the State of Sonora, demands the
demarcation, grouping and registration of the MINING CONCESSION, or there is a
legal imperative to do so, the current legal figures at the date of signing of
the present contract will be kept by the LICENSEES until the INVESTOR completely
executes the Purchase Option.


6.8 The LICENSEES will do all necessary to preserve their right to use the
MINING CONCESSION therefore, in this act they commit to grant a power for
administrative related acts with the titles of the mining concession, object of
the present agreement to a representative of the INVESTOR, with the authority
for substitution, in order to intervene on its behalf, in all the necessary
matters to maintain the use of the MINING CONCESSSION, granted with all the
necessary authorities to conduct the necessary business to fulfil what is
established in clause 6.5, as well as to fulfil payment of legal fees.
 
 
Exhibit 10.16 - 8

--------------------------------------------------------------------------------

 


6.9 The INVESTOR will be in charge of all distributions related to mining
shelter and other obligations established by the Mexican Mining Code,
exploration fees, exploitation, edict publications, measuring costs, servitudes
compensations or assumed responsibilities with tenants, as well as all the seals
and repaying services levies that are applicable according to the federation and
the State of Sonora tax, except as established in article TENTH, clause 10.3.




7    SEVENTH:


7.1 The LICENSEES inhibit voluntarily from conducting, during the term of this
Contract, disposition or encumbrances acts on the MINING CONCESSION, of any
nature, including but not limited to sell, transfer, mortgage, assignment,
lease, hiring and money advancements.-


7.2 In this act the LICENSEES subscribe a presentation to the Mining Director of
the Mexican Republic in which they request to register the referred inhibition
in the previous paragraph.  This inhibition will be in place during the term of
this contract; but it can be lifted unilaterally by the LICENSEES in case the
INVESTOR desists to execute the Purchase Option of this Contract in the terms of
article TENTH.


7.3 In endorsing the referred inhibition the LICENSEES will proceed to register
this Contract, at the Mining Director of the Mexican Republic and in its effect,
they authorize the INVESTOR to formalize such registration.  The expenses
incurred by these services and for all the norms related in the State of Sonora,
for the period corresponding until the complete execution of the Purchase Option
of the MINING CONCESSION, will be covered by the INVESTOR, except for the
accusations stated in article SIXTH, clause 6.9.


7.4 If the INVESTOR opts for the purchase of the MINING CONCESSION and the
transfer could not be effected due to the LICENSEES before the date ending the
inhibition term, these must request to the Mining Agency in the State of Sonora
to register an extension to such term until the transfer is formalized and in
its effect authorize the INVESTOR in irrevocable terms to request such extension
on their behalf and representation.


 
Exhibit 10.16 - 9

--------------------------------------------------------------------------------

 
8    RESCISSION


8.1           During the term of the present Contract the INVESTOR can, at any
moment, unilaterally desist to the Purchase Option and terminate this Contract
even after having executed such Purchase Option.  This decision must be
communicated to the LICENSEES in a reliable way and
at least with a thirty (30) consecutive days notice. This contract shall end for
both parties on the effective date of termination specified on the notice.


8.2 This rescission will not grant the LINCENSEES the right to make any claims
whether as compensation, damages, or lost of profits and they will only have the
right to get back all the information related to the exploration performed,
documentation related to the MINING CONCESSION, payment receipts for mining
duties and information proving exploration works performed.


8.3 As of the effective of rescission the INVESTOR shall not be obligated to
make the payments foreseen in article TENTH that become due after that date.


8.4 In case that as of the date of rescission there were payments and/or mining
duties due, the INVESTOR shall cover this amount for the LICENSEES, the amounts
that are due for payment, as of the effective date of rescission of this
Contract.


8.5 The LINCENSEES can terminate this Contract in case the INVESTOR does not
make the payments established in article TENTH, after thirty (30) consecutive
days have passed since the LICENSEES had suggested this commitment in a reliable
manner and by writing according to what is written in article NINETEENTH.


 
Exhibit 10.16 - 10

--------------------------------------------------------------------------------

 






(However, the notice period will be prolonged to 90 days if the INVESTOR has
begun exploration Works and has made an investment of at least USD 500,000 in
exploration, or once the production has commenced.)


9    PURCHASE OPTION


During the term of this Contract, the INVESTOR will have the exclusive option to
acquire the MINING CONCESSION, which will be understood as automatically
executed since the moment the INVESTOR completes the agreed payments in article
10.1 and 10.2.


10.    TENTH


Once the Purchase Option is in effect, the LINCENSEES must subscribe and deliver
all documents, proceed with all registration and enrolments and satisfy all the
necessary measures to formalize the transfer of the MINING CONCESSION to the
INVESTOR free of all obligations, burdens or encumbrances.


On the other side, the LINCENSEES will have right to one of the following
payment plans, as determined by the INVESTOR at the time of executing the
acquisition option.


10.1  
Payment Plan:



LICENSEES will receive a “Total Amount” of US$ 10,000,000.00 (Ten Million US
Dollars), deducting from this amount the payments for the option that have been
made. This amount will be paid by the following plan: after production begins:


A)           One single payment


 
Exhibit 10.16 - 11

--------------------------------------------------------------------------------

 




B)           Every 6 months, an anticipated payment for US$ 1,000,000 (One
Million US Dollars) will be paid every six months until amount owed is
completed.


For the first year another payment plan can be convened which will be easier for
the INVESTOR to transfer cash owed to the LINCENSEES during the beginning of
production when cash is scarce.  This will be convened before beginning
production.


If total payment for the acquisition is not made in one single payment, then 10%
will be added to the total remaining balance.


10.2 Regarding the payment plan the total price that the INVESTOR will pay to
the LICENSEES for the Exploration Rights and the Purchase Option for the MINING
CONCESSION, includes all the titles, properties and mining rights that form part
of such, consisting in the “total sum” to be effective as follows:


-                On March 12, 2008, the amount of USD$ 50.000 (fifty thousand
North American dollars). Within the term of one (1) year starting from the
signing of this contract, the INVESTOR will conduct an audit and a
mining-geological inspection of the MINING CONCESSION, in order to decide if to
continue with this Purchase Option.  If this is affirmative, an exploration plan
will be presented to the LICENSEES on an informational basis and the following
payment will be made.


-                Twenty four (24) months after the signing of this agreement,
the amount of USD$ 100,000 (One hundred thousand North American dollars).


-                Thirty six (36) months after the signing of this Contract, the
amount of USD$ 200,000 (Two hundred thousand North American dollars).


-                Forty eight (48) months after signing this Contract, the amount
of USD$ 400,000 (Four hundred thousand North American dollars).


 
Exhibit 10.16 - 12

--------------------------------------------------------------------------------

 
-                Sixty (60) months after signing this Contract, the amount of
USD$ 9,250,000 (Nine millions two hundred and fifty thousand US dollars).


-                Fulfilling all payments above mentioned by the INVESTOR, will
imply the automatic execution of the Purchase Option and, consequently, the
acquisition of the MINING CONCESSION with all the rights and MINING CONCESSION
that form part of such.


The total price that the INVESTOR will pay to the LICENSEES regarding the
Exploration Rights and the Purchase Option of the MINING CONCESSION, including
the property and the mining rights, consists of the “total amount” of USD$
10,000,000(Ten millions US Dollars).


10.3 Once the Purchase Option is executed in the established manner the transfer
of ownership of all and each one of the properties and mining rights that form
part of the MINING CONCESSION must be subscribed before Notary Public of the
State of Sonora, Mexico, which will be designated by the INVESTOR. Such transfer
must be orchestrated within the thirty (30) working days starting from the date
in which the Purchased Option is concluded.  The costs for registering, sealing
and applicable levies for such transfer and according to tax norms of the
federation and of the State of Sonora, will be paid in equal halves by the
parties.


10.4 In case that on the established date for such transfer of ownership of the
MINING CONCESSION the paper work that condition the registration of
acknowledging findings, mines or any other request or mining right that at that
date form part of the MINING CONCESSION have not been completed, the LICENSEES
will transfer to the INVESTOR the MINING CONCESSION in the legal situation in
which it is.


10.5 If by attributable cause to the INVESTOR the transfer of the MINING
CONCESSION or of any of the properties mining rights that form part of such
could not be orchestrated within the term established in clause 10.3, the
LICENSEES can consider that the INVESTOR has desisted the purchase and that has
therefore lost all its rights to acquire the MINING CONCESSION, prior suggestion
that the LICENSEES must do according to what is established in article
SEVENTEENTH.


 
Exhibit 10.16 - 13

--------------------------------------------------------------------------------

 
 
10.6 All payments will be made by the INVESTOR in 4 equal parts directly to each
four LICENSEES.
 
10.7 If transfer of the MINING CONCESSION could not be executed by reason
reputable to LICENSEES, the INVESTOR will have the right to file a Lawsuit for
the execution of this Contract regarding the assignment or transfer of the
MINING CONCESSION herein and to be compensated for damages, losses and profit
loss caused by the delayed execution.


11. CONTRACT TERMINATION


If the INVESTOR or the LICENSEES terminate this Contract, this will terminate
for both parties on the effective date of termination according to the
respective notification.


Once termination of the Contract is effective for the established causes in the
previous paragraph, the INVESTOR must:


11.1 Return to the LICENSEES possession of the MINING CONCESSION or of its
property if it is due to lack of payment after the execution of the Purchase
Option.  The LICENSEES will receive the possession or property of the MINING
CONCESSION, according to the case, in the physical and legal state in which it
is, without right to claim compensation for damages, losses, lost profits or
compensation of any nature.  In case the INVESTOR must return the property of
the MINING CONCESSION to the LICENSEES, the costs for registering, sealing and
other applicable levies will be its responsibility for this transfer according
to tax norms of the federation and of the State of Sonora.


11.2 Subscribe, register and deliver to the LICENSEES all the documents that are
necessary for proving the conclusion of this Contract before the General
Director of Mines of the Mexican Republic or before third parties.


11.3 Vacate the  MINING CONCESSION within the following one hundred and twenty
(120) days starting on the effective day of conclusion of this Contract and
withdraw from this, at its own expense, all machinery, tools, equipment, goods,
and artefacts entered, in order to carry this obligation the INVESTOR can access
the MINING CONCESSION during this period.
 
 
Exhibit 10.16 - 14

--------------------------------------------------------------------------------

 

 
11.4 Deliver to LICENSEES within the following sixty (60) days from the
effective of concluding this Contract, a copy of all the maps, geological
reports, tests trials, perforation records and other technical date resulting
from the exploratory task and from the evaluation performed by the INVESTOR.


12.           TWELVETH:


As of the effective day of conclusion of this Contract this will loose all
validity and effect for all the parties, except for the obligations established
in the previous article and in article THIRTEENTH of this Contract which will be
valid for a period of one (1) additional year.


13.   THIRTEEN: CONFIDENTIALITY


All knowledge and information that the LICENCEES get regarding de results of the
exploration performed by the INVESTOR, applied methods, analysis results,
metallurgical trials, perforation locations, findings made, technology or
applied inventions or as a result of all the activity performed by the INVESTOR
because of this Contract, will be kept in absolute reserve and considered
confidential by the LICENSEES, except that the INVESTOR waives in writing this
obligation from the LICENSEES or the information is required to the LICENSEES by
government organizations, legally capable for this effect.  This is until one
(1) year after its conclusion.


14.   FORCE MAJEURE




None of the parties will be responsible for breaching their obligations under
this Contract this due to causes out of their control, including, but without
limitation: labour conflicts, regardless of the origin and rationality of the
claim or if the parties are able to satisfy such, as long as the conflict is not
the result of breaching legal or contractual obligations by the parties; acts of
nature, laws, norms, ordinances or requirements from any state or federal
authority; sentences that prevent or alter to abide contractual obligations or
prevent, under reasonable conditions, getting some permit or license; lack of
availability or insufficient equipment and materials in the country to carry on
the tasks of this Contract; suspension of activities to remedy or prevent
present or future transgressions to federal, state or city laws or norms related
to the environment; acts of war or insurrection or rebellion, fire; explosions,
earthquakes, volcanic eruptions, storms, floods, droughts and other adverse
wheatear conditions.
 
 
Exhibit 10.16 - 15

--------------------------------------------------------------------------------

 


The affected party must notify the other party without delay about the force
majeure act and of the suspension and its estimated duration.  The affected
party must assume abiding its obligations as soon as reasonably possible.


15.   AREA OF INFLUENCE


All property, right, or mining interest acquired by any of the parties during
the term of this Contract, in the neighbouring areas to the MINING CONCESSION
will be included to it and, consequently, will be subject to the terms and
conditions established in the present.


16.   GENERAL CLAUSES


The investments that the INVESTOR makes in complying with this Contract must be
notified to the LICENSEES together with the related proof at the address
established in this Contract to receive notices.


 
Exhibit 10.16 - 16

--------------------------------------------------------------------------------

 






17.   APPLICABLE LAW


The relationship between the parties will be ruled by the provisions of the
present Contract and in subsidy by the Mining Law and by the applicable Mexican
legislation.


All discrepancy in the application or interpretation of this Contract shall be
submitted to the jurisdiction of the Ordinary Courts of the City of Hermosillo,
waiving all other statute or jurisdiction.


18.   EIGHTEENTH:


If any of the parties omits abiding to any of the obligations established in
this Contract the affected party by the omission will notify in writing and in a
reliable manner such omission to the party al fault and this will not loose its
rights under this Contract, unless that within the following thirty (30) days
starting from the receipt of the notice, this has not taken all measures to fix
this breaching.


If the party at fault does not take the necessary measures to fix its breach
within this period, the affected party will have the right to demand the remedy
of this breach by a court of law or by any other method deemed convenient,
without prejudice to what is established regarding Contract cancellation in
article EIGHTH.


19.   NINETEENTH:


This Contract will result in benefit and will obligate the parties subscribing
it, as well as their respective heirs, executors, administrators, successors,
and rightful claimants.


 
Exhibit 10.16 - 17

--------------------------------------------------------------------------------

 








20. TWENTIETH:


The INVESTOR can freely yield to third parties all its rights and obligations
emerging from this Contract and furthermore he can associate with third parties
to its fulfilment, notifying in writing the LICENSEES the substantial conditions
of such yielding or association.


The LICENSEES can only yield their respective rights and obligations with
written consent from the INVESTOR, such consent can not be denied in an
unreasonable manner.


21.   TWENTY FIRST:


The headings and titles of this Contract have the intent to facilitate the
reference to the articles that comprise it but do not affect or restrict the
interpretation of such.


22.   TWENTY SECOND: NOTIFICATIONS


Any notification related to this Contract must be made in writing and can be
delivered by hand or sent registered prepaid mail, certified mail or by fax
addressed such as the case requires:


The INVESTOR: FABIO MONTANARI, Via Il Perugino 8, 09121 CAGLIARI Italia,
Phone  +39070 5434441 or +39 347 351 8362, Fax +39 070 5489016, E-mail
fabiomontanari1@gmail.com


The LICENSEES: Luis Enrique Fierros Hernandez at number 103 Lopez del Castillo
Street  colonia Olivares, City of Hermosillo, State of Sonora, Mexico,
Telephone  +52 662 218151 +52 1662 171 6161, E-mail luisenrique.fierro@gmail.com


Mrs. Rossina Hernandez Baldenebro, at No. 103, Lopez del Castillo Street,
Colonia Olivares, City of Hermosillo, State of Sonora, Mexico, Phone +52 662 218
1510.


Mr. Luigi Meglioli, at No. 9799 Paseo de los Heroes Avenue, City of Tijuana,
Baja California, Mexico, Phone  +52 6646849490, +52 1664 6985410 E- Mail
elcirco50@hotmail.com.
 
 
Exhibit 10.16 - 18

--------------------------------------------------------------------------------

 


Mr. Dagoberto Gomez y Hoyuela at No. 12, Alameda Street, Colonia Villa Satelite,
City of Hermosillo, State of Sonora, Mexico, Phone  +52 662 216 5716, +52 1662
1682629 E-mail: geologodgh@yahoo.com.mx


Any notification sent by fax, will be considered as delivered and received after
the next working day it was sent by fax.


Any party can at any moment notify the other party in writing and in a reliable
manner its change of address and as of the date of deliver of such notice, the
new address specified will be considered as the address for that party to the
effects of notifications.


In proof of acceptance the parties sign eight originals of the same content and
in one effect, in the City of Hermosillo, State of Sonora, Mexico, on the 25th
(twenty sixth) day of September 2007.






FABIO
MONTANARI                                                                DAGOBERTO
GOMEZ Y HOYUELA                                           LUIGI MEGLIOLI






ROSSINA HERNANDEZ
BALDENEBRO                                                                                                                                LUIS
ENRIQUE  FIERRO HERNANDEZ



 
Exhibit 10.16 - 19

--------------------------------------------------------------------------------

 
